Exhibit 10.2
Execution Version

PURCHASE AGREEMENT

 

PURCHASE AGREEMENT (the “Agreement”), dated as of September 28, 2017, by and
between VIKING THERAPEUTICS, INC., a Delaware corporation (the “Company”), and
LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability company (the
“Investor”).  

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Fifteen Million Dollars ($15,000,000) of the Company's common stock,
$0.00001 par value per share (the "Common Stock").  The shares of Common Stock
to be purchased hereunder are referred to herein as the "Purchase Shares."

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1.CERTAIN DEFINITIONS.  

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)“Accelerated Purchase Share Amount” means, with respect to any Accelerated
Purchase made pursuant to Section 2(b) hereof, the number of Purchase Shares
directed by the Company to be purchased by the Investor on an Accelerated
Purchase Notice, which number of Purchase Shares shall not exceed the lesser of
(i) 400% of the number of Purchase Shares directed by the Company to be
purchased by the Investor pursuant to the corresponding Regular Purchase Notice
for the corresponding Regular Purchase referred to in Section 2(b) hereof
(subject to the Purchase Share limitations contained in Section 2(a) hereof) and
(ii) the Accelerated Purchase Share Percentage multiplied by the trading volume
of the Common Stock on the Principal Market during normal trading hours on the
Accelerated Purchase Date.

 

(b)“Accelerated Purchase Date” means, with respect to any Accelerated Purchase
made pursuant to Section 2(b) hereof, the Business Day immediately following the
applicable Purchase Date with respect to the corresponding Regular Purchase
referred to in Section 2(b) hereof.

 

(c)“Accelerated Purchase Notice” means, with respect to any Accelerated Purchase
made pursuant to Section 2(b) hereof, an irrevocable written notice from the
Company to the Investor directing the Investor to buy a specified Accelerated
Purchase Share Amount on the applicable Accelerated Purchase Date pursuant to
Section 2(b) hereof at the applicable Accelerated Purchase Price.

 

(d)“Accelerated Purchase Share Percentage” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, thirty percent (30%).

 

(e)“Accelerated Purchase Price” means, with respect to any particular
Accelerated Purchase made pursuant to Section 2(b) hereof, the lower of (i)
ninety-seven percent (97%) of the VWAP during (A) the entire trading day on the
Accelerated Purchase Date, if the volume of shares of Common Stock traded on the
Principal Market on the Accelerated Purchase Date has not exceeded the
Accelerated Purchase Share Volume Maximum, or (B) the portion of the trading day
of the Accelerated Purchase Date (calculated starting at the beginning of normal
trading hours) until such time at which the volume of shares of Common Stock
traded on the Principal Market has exceeded the Accelerated Purchase Share
Volume Maximum and (ii) the Closing Sale Price on the Accelerated Purchase Date
(to be appropriately

 

--------------------------------------------------------------------------------

 

adjusted for any reorganization, recapitalization, non-cash dividend, stock
split, reverse stock split or other similar transaction).

 

(f)“Accelerated Purchase Share Volume Maximum” means the number of shares of
Common Stock traded on the Principal Market during normal trading hours on the
Accelerated Purchase Date equal to (i) the amount of shares of Common Stock
properly directed by the Company to be purchased on the Accelerated Purchase
Notice, divided by (ii) the Accelerated Purchase Share Percentage (to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).

 

(g)“Additional Purchase Notice” means, with respect to any Additional Purchase
pursuant to Section 2(c) hereof, an irrevocable written notice from the Company
to the Investor directing the Investor to buy such applicable amount of Purchase
Shares at the applicable Additional Purchase Price as specified by the Company
therein on the Purchase Date.

 

(h)“Additional Purchase Price” means, with respect to any Additional Purchase
made pursuant to Section 2(c) hereof, the lower of: (i) $3.00 per share and (ii)
ninety-seven percent (97%) of the Purchase Price (as defined below) (in each
case, to be appropriately adjusted for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction that occurs on or
after the date of this Agreement).

 

(i) “Available Amount” means, initially, Fifteen Million Dollars ($15,000,000)
in the aggregate, which amount shall be reduced by the Purchase Amount each time
the Investor purchases shares of Common Stock pursuant to Section 2 hereof.

 

(j)“Average Price” means a price per Purchase Share (rounded to the nearest
tenth of a cent) equal to the quotient obtained by dividing (i) the aggregate
gross purchase price paid by the Investor for all Purchase Shares purchased
pursuant to this Agreement, by (ii) the aggregate number of Purchase Shares
issued pursuant to this Agreement.

 

(k)“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.

 

(l)“Base Price” means a price per Purchase Share equal to the sum of (i) the
Signing Market Price and (ii) $0.029 (subject to adjustment for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction that occurs on or after the date of this
Agreement).

 

(m)“Business Day” means any day on which the Principal Market is open for
trading, including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

 

(n)“Closing Sale Price” means, for any security as of any date, the last closing
sale price for such security on the Principal Market as reported by the
Principal Market.

 

(o)“Confidential Information” means any information disclosed by either party to
the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also

-2-

--------------------------------------------------------------------------------

 

include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party without confidential
restriction at the time of disclosure by the disclosing party as shown by the
receiving party’s files and records immediately prior to the time of disclosure;
(iv) is obtained by the receiving party from a third party without a breach of
such third party’s obligations of confidentiality; (v) is independently
developed by the receiving party without use of or reference to the disclosing
party’s Confidential Information, as shown by documents and other competent
evidence in the receiving party’s possession; or (vi) is required by law to be
disclosed by the receiving party, provided that the receiving party gives the
disclosing party prompt written notice of such requirement prior to such
disclosure and assistance in obtaining an order protecting the information from
public disclosure.

 

(p)“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

 

(q)“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.

(r)“DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company to the Investor’s or its designee’s
specified Deposit/Withdrawal at Custodian (DWAC) account with DTC under its Fast
Automated Securities Transfer (FAST) Program, or any similar program hereafter
adopted by DTC performing substantially the same function.

(s) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

(t)“Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company, other than any material
adverse effect that resulted primarily from (A) any change in the United States
or foreign economies or securities or financial markets in general that does not
have a disproportionate effect on the Company, (B) any change that generally
affects the industry in which the Company operates that does not have a
disproportionate effect on the Company, (C) any change arising in connection
with earthquakes, hostilities, acts of war, sabotage or terrorism or military
actions or any escalation or material worsening of any such hostilities, acts of
war, sabotage or terrorism or military actions existing as of the date hereof,
(D) any action taken by the Investor, its affiliates or its successors and
assigns with respect to the transactions contemplated by this Agreement, (E) the
effect of any change in applicable laws or accounting rules that does not have a
disproportionate effect on the Company, or (F) any change resulting from
compliance with terms of this Agreement or the consummation of the transactions
contemplated by this Agreement, or (iii) the Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document to be performed as of the date of determination.

 

(u)“Maturity Date” means the first day of the month immediately following the
thirty (30) month anniversary of the Commencement Date.

 

(v)“PEA Period” means the period commencing at 9:30 a.m., Eastern time, on the
fifth (5th) Business Day immediately prior to the filing of any post-effective
amendment to the Registration Statement (as defined herein) or New Registration
Statement (as such term is defined in the Registration

-3-

--------------------------------------------------------------------------------

 

Rights Agreement), and ending at 9:30 a.m., Eastern time, on the Business Day
immediately following, the effective date of any post-effective amendment to the
Registration Statement (as defined herein) or New Registration Statement (as
such term is defined in the Registration Rights Agreement).

 

(w)“Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

 

(x)“Principal Market” means The NASDAQ Capital Market (or any nationally
recognized successor thereto); provided however, that in the event the Company’s
Common Stock is ever listed or traded on The NASDAQ Global Market, The NASDAQ
Global Select Market, the New York Stock Exchange, the NYSE American, the NYSE
Arca or the OTC Bulletin Board (it being understood that as used herein “OTC
Bulletin Board” shall also mean any successor or comparable market quotation
system or exchange to the OTC Bulletin Board such as the OTCQB operated by the
OTC Markets Group, Inc.), then the “Principal Market” shall mean such other
market or exchange on which the Company’s Common Stock is then listed or traded
or any successor thereto.

 

(y)“Purchase Amount” means, with respect to any Regular Purchase, any
Accelerated Purchase or any Additional Purchase made hereunder, as applicable,
the portion of the Available Amount to be purchased by the Investor pursuant to
Section 2 hereof.

 

(z)“Purchase Date” means, (i) with respect to any Regular Purchase made pursuant
to Section 2(a) hereof, the Business Day on which the Investor receives after
4:00 p.m., Eastern time, but prior to 5:00 p.m., Eastern time, of such Business
Day a valid Regular Purchase Notice that the Investor is to buy Purchase Shares
pursuant to Section 2(a) hereof, or (ii) with respect to any Additional Purchase
made pursuant to Section 2(c) hereof, the Business Day on which the Investor
receives after 4:00 p.m., Eastern time, but prior to 5:00 p.m., Eastern time, of
such Business Day a valid Additional Purchase Notice that the Investor is to buy
Purchase Shares pursuant to Section 2(c) hereof, as applicable.

 

(aa)“Purchase Price” means, with respect to any Regular Purchase made pursuant
to Section 2(a) hereof or any Additional Purchase made pursuant to Section 2(c)
hereof (as applicable), the lower of: (i) the lowest Sale Price on the
applicable Purchase Date and (ii) the arithmetic average of the three (3) lowest
Closing Sale Prices for the Common Stock during the ten (10) consecutive
Business Days ending on the Business Day immediately preceding such Purchase
Date (in each case, to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction
that occurs on or after the date of this Agreement).

 

(bb)“Regular Purchase Notice” means, with respect to any Regular Purchase
pursuant to Section 2(a) hereof, an irrevocable written notice from the Company
to the Investor directing the Investor to buy such applicable amount of Purchase
Shares at the applicable Purchase Price as specified by the Company therein on
the Purchase Date.  

 

(cc)“Sale Price” means any trade price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.

 

(dd)“SEC” means the U.S. Securities and Exchange Commission.

 

(ee)“Securities” means, collectively, the Purchase Shares and the Commitment
Shares.

 

(ff)“Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

-4-

--------------------------------------------------------------------------------

 

 

(gg) “Signing Market Price” means $1.56, representing the consolidated closing
bid price of the Common Stock on The NASDAQ Capital Market on the Business Day
immediately preceding the date of this Agreement.

 

(hh)“Subsidiary” means any Person the Company wholly-owns or controls, or in
which the Company, directly or indirectly, owns a majority of the voting stock
or similar voting interest, in each case that would be disclosable pursuant to
Item 601(b)(21) of Regulation S-K promulgated under the Securities Act.

 

(ii)“Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, the Registration Rights Agreement and the
schedules and exhibits thereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.

 

(jj)“Transfer Agent” means American Stock Transfer & Trust Company, LLC, or such
other Person who is then serving as the transfer agent for the Company in
respect of the Common Stock.

 

(kk)“VWAP” means in respect of an applicable Accelerated Purchase Date, the
volume weighted average price of the Common Stock on the Principal Market, as
reported on the Principal Market.

2.PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

 

(a)Commencement of Regular Sales of Common Stock.  Upon the satisfaction of all
of the conditions set forth in Sections 7 and 8 hereof (the “Commencement” and
the date of satisfaction of such conditions the “Commencement Date”) and
thereafter, the Company shall have the right, but not the obligation, to direct
the Investor, by its delivery to the Investor of a Regular Purchase Notice from
time to time, to purchase up to Seventy-Five Thousand (75,000) Purchase Shares
(each such purchase a “Regular Purchase”), at the Purchase Price on the Purchase
Date; provided, however, that (i) the Regular Purchase may be increased to up to
One Hundred Thousand (100,000) Purchase Shares, provided that the Closing Sale
Price of the Common Stock is not below $1.50 on the Purchase Date, (ii) the
Regular Purchase may be increased to up to Two Hundred Thousand (200,000)
Purchase Shares, provided that the Closing Sale Price of the Common Stock is not
below $2.50 on the Purchase Date, and (iii) the Regular Purchase may be
increased to up to Three Hundred Thousand (300,000) Purchase Shares, provided
that the Closing Sale Price of the Common Stock is not below $3.00 on the
Purchase Date (all of which share and dollar amounts shall be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction); and provided, further, however, that the
Investor’s committed obligation under any single Regular Purchase shall not
exceed One Million Dollars ($1,000,000).  If the Company delivers any Regular
Purchase Notice for a Purchase Amount in excess of the limitations contained in
the immediately preceding sentence, such Regular Purchase Notice shall be void
ab initio to the extent of the amount by which the number of Purchase Shares set
forth in such Regular Purchase Notice exceeds the number of Purchase Shares
which the Company is permitted to include in such Purchase Notice in accordance
herewith, and the Investor shall have no obligation to purchase such excess
Purchase Shares in respect of such Regular Purchase Notice; provided that the
Investor shall remain obligated to purchase the number of Purchase Shares which
the Company is permitted to include in such Regular Purchase Notice. The Company
may deliver a Regular Purchase Notice to the Investor as

-5-

--------------------------------------------------------------------------------

 

often as every Business Day, so long as the Investor has received the Purchase
Shares for the most recent prior Regular Purchase. Notwithstanding the
foregoing, the Company shall not deliver any Regular Purchase Notices during the
PEA Period.

 

(b)Accelerated Purchases.  Subject to the terms and conditions of this
Agreement, in addition to purchases of Purchase Shares as described in Section
2(a) above, the Company shall also have the right, but not the obligation, to
direct the Investor by the Company’s delivery to the Investor of an Accelerated
Purchase Notice from time to time, and the Investor thereupon shall have the
obligation, to buy Purchase Shares at the Accelerated Purchase Price on the
Accelerated Purchase Date in an amount equal to the Accelerated Purchase Share
Amount (each such purchase, an “Accelerated Purchase”). The Company may deliver
an Accelerated Purchase Notice to the Investor only on a Purchase Date on which
the Company also properly submitted a Regular Purchase Notice for a Regular
Purchase and the Closing Sale Price is not below $0.75 (to be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction). If the Company delivers any Accelerated
Purchase Notice for an Accelerated Purchase Share Amount in excess of the
limitations contained in the definition of Accelerated Purchase Share Amount,
such Accelerated Purchase Notice shall be void ab initio to the extent of the
amount by which the number of Purchase Shares set forth in such Accelerated
Purchase Notice exceeds the Accelerated Purchase Share Amount which the Company
is permitted to include in such Accelerated Purchase Notice in accordance
herewith (which shall be confirmed in an Accelerated Purchase Confirmation
(defined below)), and the Investor shall have no obligation to purchase such
excess Purchase Shares in respect of such Accelerated Purchase Notice; provided
that the Investor shall remain obligated to purchase the Accelerated Purchase
Share Amount which the Company is permitted to include in such Accelerated
Purchase Notice. Upon completion of each Accelerated Purchase Date, the
Accelerated Purchase Share Amount and the applicable Accelerated Purchase Price
shall be set forth on a confirmation of the Accelerated Purchase to be provided
to the Company by the Investor (an “Accelerated Purchase Confirmation”).
Notwithstanding the foregoing, the Company shall not deliver any Accelerated
Purchase Notices during the PEA Period.

 

(c)Additional Purchases.  Subject to the terms and conditions of this Agreement,
from and after the Commencement Date, in addition to purchases of Purchase
Shares as described in Section 2(a) and Section 2(b) above, the Company shall
also have the right, but not the obligation, to direct the Investor by the
Company’s delivery to the Investor of an Additional Purchase Notice from time to
time, and the Investor thereupon shall have the obligation, to buy Purchase
Shares at the Additional Purchase Price on the Purchase Date (each such
purchase, an “Additional Purchase”); provided, however, that (i) the Company may
deliver an Additional Purchase Notice to the Investor only if at least fifteen
(15) Business Days have passed since the most recent Additional Purchase was
completed, (ii) the Investor’s committed obligation under any single Additional
Purchase shall not exceed Five Hundred Thousand Dollars ($500,000), and (iii)
the Investor’s committed obligation under all Additional Purchases shall not
exceed Four Million Dollars ($4,000,000) in the aggregate. The Company may
deliver an Additional Purchase Notice to the Investor only on a Purchase Date on
which the Closing Sale Price is not below $0.75 (to be appropriately adjusted
for any reorganization, recapitalization, non-cash dividend, stock split or
other similar transaction). If the Company delivers any Additional Purchase
Notice for a Purchase Amount in excess of the limitations contained in this
Section 2(c), such Additional Purchase Notice shall be void ab initio to the
extent of the amount by which the number of Purchase Shares set forth in such
Additional Purchase Notice exceeds the number of Purchase Shares which the
Company is permitted to include in such Additional Purchase Notice in accordance
herewith, and the Investor shall have no obligation to purchase such excess
Purchase Shares in respect of such Additional Purchase Notice; provided that the
Investor shall remain obligated to purchase the number of Purchase Shares which
the Company is permitted to include in such Additional Purchase Notice.
Notwithstanding the foregoing, the Company shall not deliver any Additional
Purchase Notice during the PEA Period.

-6-

--------------------------------------------------------------------------------

 

(d)Payment for Purchase Shares.   For each Regular Purchase, the Investor shall
pay to the Company an amount equal to the Purchase Amount with respect to such
Regular Purchase as full payment for such Purchase Shares via wire transfer of
immediately available funds on the same Business Day that the Investor receives
such Purchase Shares, if such Purchase Shares are received by the Investor
before 1:00 p.m., Eastern time, or, if such Purchase Shares are received by the
Investor after 1:00 p.m., Eastern time, the next Business Day. For each
Additional Purchase, the Investor shall pay to the Company an amount equal to
the Purchase Amount with respect to such Additional Purchase as full payment for
such Purchase Shares via wire transfer of immediately available funds on the
third Business Day following the date that the Investor receives such Purchase
Shares.  For each Accelerated Purchase, the Investor shall pay to the Company an
amount equal to the Purchase Amount with respect to such Accelerated Purchase as
full payment for such Purchase Shares via wire transfer of immediately available
funds on the third Business Day following the date that the Investor receives
such Purchase Shares. If the Company or the Transfer Agent shall fail for any
reason or for no reason to electronically transfer any Purchase Shares as DWAC
Shares in respect of a Regular Purchase, Additional Purchase or Accelerated
Purchase (as applicable) within three (3) Business Days following the receipt by
the Company of the Purchase Price, Additional Purchase Price or Accelerated
Purchase Price, respectively, therefor in compliance with this Section 2(d), and
if on or after such Business Day the Investor purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Investor of such Purchase Shares that the Investor anticipated
receiving from the Company in respect of such Regular Purchase, Additional
Purchase or Accelerated Purchase (as applicable), then the Company shall, within
three (3) Business Days after the Investor’s request, either (i) pay cash to the
Investor in an amount equal to the Investor’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Cover Price”), at which point the Company’s obligation to deliver such Purchase
Shares as DWAC Shares shall terminate, or (ii) promptly honor its obligation to
deliver to the Investor such Purchase Shares as DWAC Shares and pay cash to the
Investor in an amount equal to the excess (if any) of the Cover Price over the
total (A) Purchase Price for such Regular Purchase plus the total Accelerated
Purchase Price for such Accelerated Purchase (as applicable) and (B) Additional
Purchase Price for such Additional Purchase (as applicable). The Company shall
not issue any fraction of a share of Common Stock upon any Regular Purchase,
Additional Purchase or Accelerated Purchase.  If the issuance would result in
the issuance of a fraction of a share of Common Stock, the Company shall round
such fraction of a share of Common Stock up or down to the nearest whole share.
All payments made under this Agreement shall be made in lawful money of the
United States of America or wire transfer of immediately available funds to such
account as the Company may from time to time designate by written notice in
accordance with the provisions of this Agreement. Whenever any amount expressed
to be due by the terms of this Agreement is due on any day that is not a
Business Day, the same shall instead be due on the next succeeding day that is a
Business Day.

 

(e) Compliance with Rules of Principal Market.  

 

(i)Exchange Cap.  Subject to Section 2(e)(ii) below, the Company shall not issue
or sell any shares of Common Stock pursuant to this Agreement, and the Investor
shall not purchase or acquire any shares of Common Stock pursuant to this
Agreement, to the extent that after giving effect thereto, the aggregate number
of shares of Common Stock that would be issued pursuant to this Agreement would
exceed the maximum number of shares of Common Stock that the Company may issue
pursuant to this Agreement and the transactions contemplated hereby (taking into
account all shares of Common Stock issued or issuable pursuant to any
transaction or series of transactions that may be aggregated with the
transactions contemplated by this Agreement under applicable rules of The NASDAQ
Stock Market) without (1) breaching the Company’s obligations under the
applicable rules of The NASDAQ Stock Market or (2) obtaining stockholder
approval under the applicable rules of The NASDAQ Stock Market (the “Exchange
Cap”), unless and until the Company elects to solicit stockholder approval of
the issuance of Common Stock as contemplated by this Agreement and the
stockholders of

-7-

--------------------------------------------------------------------------------

 

the Company have in fact approved the issuance of Common Stock as contemplated
by this Agreement in accordance with the applicable rules and regulations of The
NASDAQ Stock Market, and the Certificate of Incorporation and Bylaws of the
Company.  For the avoidance of doubt, the Company may, but shall be under no
obligation to, request its stockholders to approve the issuance of Common Stock
as contemplated by this Agreement; provided, that if stockholder approval is not
obtained in accordance with this Section 2(e)(i), the Exchange Cap shall be
applicable for all purposes of this Agreement and the transactions contemplated
hereby at all times during the term of this Agreement (except as set forth in
Section 2(e)(ii) below).

 

(ii)At-Market Transaction.  Notwithstanding Section 2(e)(i) above, the Exchange
Cap shall not be applicable for any purposes of this Agreement and the
transactions contemplated hereby, solely to the extent that (and only for so
long as) the Average Price shall equal or exceed the Base Price (it being hereby
acknowledged and agreed that the Exchange Cap shall be applicable for all
purposes of this Agreement and the transactions contemplated hereby at all other
times during the term of this Agreement, unless the stockholder approval
referred to in Section 2(e)(i) is obtained).

 

(iii)General.  The Company shall not issue any shares of Common Stock pursuant
to this Agreement if such issuance would reasonably be expected to result in (A)
a violation of the Securities Act or (B) a breach of the rules and regulations
of The NASDAQ Stock Market. The provisions of this Section 2(e) shall be
implemented in a manner otherwise than in strict conformity with the terms
hereof only if necessary to ensure compliance with the Securities Act and the
rules and regulations of The NASDAQ Stock Market.

 

(f)Beneficial Ownership Limitation.  Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any shares of Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor of more than 4.99% of the
then issued and outstanding shares of Common Stock (the “Beneficial Ownership
Limitation”). Upon the written or oral request of the Investor, the Company
shall promptly (but not later than 24 hours) confirm orally or in writing to the
Investor the number of shares of Common Stock then outstanding. The Investor and
the Company shall each cooperate in good faith in the determinations required
hereby and the application hereof. The Investor’s written certification to the
Company of the applicability of the Beneficial Ownership Limitation, and the
resulting effect thereof hereunder at any time, shall be conclusive with respect
to the applicability thereof and such result absent manifest error.

 

3.INVESTOR'S REPRESENTATIONS AND WARRANTIES.

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

(a)Organization, Authority. Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder.

(b)Investment Purpose.   The Investor is acquiring the Securities as principal
for its own account, for investment only and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state

-8-

--------------------------------------------------------------------------------

 

securities law and has no direct or indirect arrangement or understandings with
any other Persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting the Investor’s right to sell the
Securities at any time pursuant to the Registration Statement described herein
or otherwise in compliance with applicable federal and state securities
laws).  The Investor is acquiring the Securities hereunder in the ordinary
course of its business.

(c)Accredited Investor Status.  The Investor is an "accredited investor" as that
term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.

 

(d)Reliance on Exemptions.  The Investor understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.

 

(e)Information.  The Investor understands that its investment in the Securities
involves a high degree of risk.  The Investor (i) is able to bear the economic
risk of an investment in the Securities including a total loss thereof, (ii) has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities.  Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor's right to rely on the Company's representations and warranties
contained in Section 4 below.  The Investor has sought such accounting, legal
and tax advice from its own independent advisors as it has considered necessary
to make an informed investment decision with respect to its acquisition of the
Securities and is not relying on any accounting, legal, tax or other advice from
the Company or its officers, employees, representatives or advisors. The
Investor acknowledges and agrees that the Company neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 4 hereof.

 

(f)No Governmental Review.  The Investor understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of an investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(g)Transfer or Sale.  The Investor understands that (i) the Securities may not
be offered for sale, sold, assigned or transferred unless (A) registered
pursuant to the Securities Act or (B) an exemption exists permitting such
Securities to be sold, assigned or transferred without such registration; (ii)
any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the  Securities under circumstances in which the
seller (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder.

 

(h)Validity; Enforcement.  This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and is a valid and binding
agreement of the Investor enforceable against the Investor in accordance with
its terms, subject as to enforceability to general principles of

-9-

--------------------------------------------------------------------------------

 

equity and to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies.

 

(i)Residency.  The Investor is a resident of the State of Illinois.

 

(j)Confidentiality. The Investor has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

 

(k)No Short Selling.  The Investor represents and warrants to the Company that
at no time prior to the date of this Agreement has the Investor or any of its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) "short sale" (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 

4.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Investor that, except as set forth in
the disclosure schedules attached hereto, which exceptions shall be deemed to be
a part of the representations and warranties made hereunder, as of the date
hereof and as of the Commencement Date:

 

(a)Organization and Qualification. The Company is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite corporate
power and authority to own and use its properties and assets and to carry on its
business as currently conducted.  The Company is not in violation or default of
any of the provisions of its certificate of incorporation or bylaws.  The
Company is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not reasonably be expected to have a Material Adverse
Effect and no proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.  The Company has no Subsidiaries.

 

(b)Authorization; Enforcement; Validity.  (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other Transaction Documents, and to issue the
Securities in accordance with the terms hereof and thereof, (ii) the execution
and delivery of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby, including without
limitation, the issuance of the Commitment Shares (as defined below in Section
5(e)) and the reservation for issuance and the issuance of the Purchase Shares
issuable under this Agreement, have been duly authorized by the Company's Board
of Directors (or a duly authorized committee thereof) and no further consent or
authorization is required by the Company, its Board of Directors (or a duly
authorized committee thereof) or its stockholders, (iii) this Agreement has
been, and each other Transaction Document shall be on the Commencement Date,
duly executed and delivered by the Company and (iv) this Agreement constitutes,
and each other Transaction Document upon its execution on behalf of the Company,
shall constitute, the valid and binding obligations of the Company enforceable
against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors' rights and
remedies. The Board of Directors of the Company (or a duly authorized committee
thereof) has approved the resolutions (the “Signing Resolutions”) substantially
in the form provided to the Investor to authorize this Agreement, the
Registration Rights Agreement and the transactions contemplated hereby and
thereby.  The Signing Resolutions are valid, in full force and

-10-

--------------------------------------------------------------------------------

 

effect and have not been materially modified or supplemented in any
respect.  The Company has delivered to the Investor a true and correct copy of a
unanimous written consent adopting the Signing Resolutions, which have been
approved by the members of the Board of Directors of the Company (or a duly
authorized committee thereof) at a duly authorized meeting or by unanimous
written consent.  Except as set forth in this Agreement, no other approvals or
consents of the Company’s Board of Directors (or a duly authorized committee
thereof) and/or stockholders (except as provided in this Agreement) is necessary
under applicable laws and the Company’s Certificate of Incorporation and/or
Bylaws to authorize the execution and delivery of this Agreement, the
Registration Rights Agreement or any of the transactions contemplated hereby or
thereby, including, but not limited to, the issuance of the Commitment Shares
and the issuance of the Purchase Shares.

 

(c)Capitalization.  As of the date hereof, the authorized capital stock of the
Company is set forth in the Company’s Quarterly Report on Form 10-Q for its
fiscal quarter ended June 30, 2017.  Except as disclosed in the SEC Documents
(as defined below), (i) no shares of the Company's capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company, (ii) there are no outstanding debt
securities, (iii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company, or contracts, commitments, understandings or arrangements by which the
Company is or may become bound to issue additional shares of capital stock of
the Company or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company, (iv) there are no
agreements or arrangements under which the Company is obligated to register the
sale of any of its securities under the Securities Act (except the Registration
Rights Agreement), (v) there are no outstanding securities or instruments of the
Company which contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to redeem a security of the Company, (vi) there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Securities as described in this
Agreement and (vii) the Company does not have any stock appreciation rights or
"phantom stock" plans or agreements or any similar plan or agreement.  The
Company has furnished to the Investor true and correct copies of the Company's
Certificate of Incorporation, as amended and as in effect on the date hereof
(the "Certificate of Incorporation"), and the Company's Bylaws, as amended and
as in effect on the date hereof (the "Bylaws"), and summaries of the material
terms of all securities convertible into or exercisable for Common Stock, if
any, and copies of any documents containing the material rights of the holders
thereof in respect thereto that are not disclosed in the SEC Documents.

 

(d)Issuance of Securities.  Upon issuance and payment therefor in accordance
with the terms and conditions of this Agreement, the Purchase Shares shall be
validly issued, fully paid and nonassessable and free from all taxes, liens,
charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.  Upon issuance in accordance with the
terms and conditions of this Agreement, the Commitment Shares (as defined below
in Section 5(e)) shall be validly issued, fully paid and nonassessable and free
from all taxes, liens, charges, restrictions, rights of first refusal and
preemptive rights with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock. 12,000,000 shares
of Common Stock have been duly authorized and reserved for issuance upon
purchase under this Agreement as Purchase Shares.

 

(e)No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the reservation
for issuance and issuance of the Purchase Shares and the Commitment Shares) will
not (i) result in a violation of the Certificate of Incorporation, any

-11-

--------------------------------------------------------------------------------

 

Certificate of Designations, Preferences and Rights of any outstanding series of
preferred stock of the Company or the Bylaws or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party, or result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and the rules and regulations of the Principal
Market applicable to the Company) or by which any property or asset of the
Company is bound or affected, except in the case of conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations under
clause (ii), which could not reasonably be expected to have a Material Adverse
Effect.  The Company is not in violation of any term of or in default under its
Certificate of Incorporation, any Certificate of Designation, Preferences and
Rights of any outstanding series of preferred stock of the Company or Bylaws or
its organizational charter or bylaws.  The Company is not in violation of any
term of or is in default under any material contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company, except for possible conflicts,
defaults, terminations or amendments that could not reasonably be expected to
have a Material Adverse Effect.  The business of the Company is not being
conducted, and shall not be conducted, in violation of any law, ordinance or
regulation of any governmental entity, except for possible violations, the
sanctions for which either individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect.  Except as specifically
contemplated by this Agreement and as required under the Securities Act or
applicable state securities laws and the rules and regulations of the Principal
Market, the Company is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency or any regulatory or self-regulatory agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents in accordance with the terms hereof or thereof.  Except as
set forth elsewhere in this Agreement, all consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence shall be obtained or effected on or prior to the
Commencement Date.  

 

(f)SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the twelve months preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Documents”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension.  As of their respective dates and to the
Company’s knowledge, the SEC Documents complied in all material respects with
the requirements of the Securities Act and the Exchange Act, as applicable.  
None of the SEC Documents, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.  Except as set forth in the SEC Documents, the
Company has received no notices or correspondence from the SEC for the one year
preceding the date

-12-

--------------------------------------------------------------------------------

 

hereof.  To the Company’s knowledge, the SEC has not commenced any enforcement
proceedings against the Company.

 

(g)Absence of Certain Changes.  Except as disclosed in the SEC Documents, since
December 31, 2016, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company.  The Company has not taken any steps, and does not currently expect to
take any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company have any knowledge or reason to believe that its creditors intend to
initiate involuntary bankruptcy or insolvency proceedings. The Company is
financially solvent and is generally able to pay its debts as they become due.

 

(h)Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Common Stock or any of
the Company's officers or directors in their capacities as such, which could
reasonably be expected to have a Material Adverse Effect.

 

(i)Acknowledgment Regarding Investor's Status.  The Company acknowledges and
agrees that the Investor is acting solely in the capacity of an arm's length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby.  The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor's purchase of the Securities.  The Company
further represents to the Investor that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

 

(j)No General Solicitation; No Integrated Offering.  Neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D under the Securities Act) in connection with the offer or sale
of the Securities. Neither the Company, nor any of its affiliates, nor any
Person acting on their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the offer and sale of any of
the Securities under the Securities Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to be
integrated with prior offerings by the Company in a manner that would require
stockholder approval pursuant to the rules and regulations of the Principal
Market on which any of the securities of the Company are listed or designated.
The issuance and sale of the Securities hereunder does not contravene the rules
and regulations of the Principal Market.

 

(k)Intellectual Property Rights.  The Company owns or possesses adequate rights
or licenses to use all material trademarks, trade names, service marks, service
mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct its business as now conducted.  None of the
Company's material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the date of
this Agreement, except as could not reasonably be expected to have a Material
Adverse Effect.  The Company does not have any knowledge of any infringement by
the Company of any material trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of

-13-

--------------------------------------------------------------------------------

 

others, or of any such development of similar or identical trade secrets or
technical information by others, and there is no claim, action or proceeding
that has been made or brought against, or to the Company's knowledge, being
threatened against, the Company regarding trademark, trade name, patents, patent
rights, invention, copyright, license, service names, service marks, service
mark registrations, trade secret or other infringement, which could reasonably
be expected to have a Material Adverse Effect.

 

(l)Environmental Laws.  The Company (i) is in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (ii)
has received all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its business and (iii) is in compliance
with all terms and conditions of any such permit, license or approval, except
where, in each of the three foregoing clauses, the failure to so comply could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(m)Title.  The Company has good and marketable title in fee simple to all real
property owned by it and good and marketable title in all personal property
owned by it that is material to the business of the Company, in each case free
and clear of all liens, encumbrances and defects (“Liens”) and, except for Liens
as do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and Liens for the payment of federal, state or other taxes, the payment
of which is neither delinquent nor subject to penalties.  Any real property and
facilities held under lease by the Company is held by it under valid, subsisting
and enforceable leases with which the Company is in compliance with such
exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company.

 

(n)Insurance.  The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be prudent and customary in the business in which the
Company is engaged.  The Company has not been refused any insurance coverage
sought or applied for and the Company does not have any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company.

 

(o)Regulatory Permits.  The Company possesses all material certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct its business as currently conducted,
and the Company has not received any notice of proceedings relating to the
revocation or modification of any such material certificate, authorization or
permit, except, in the case of each of the two foregoing clauses, as could not
reasonably be expected to have a Material Adverse Effect.

 

(p)Tax Status.  The Company has made or filed all federal and state income and
all other material tax returns, reports and declarations required by any
jurisdiction to which it is subject (unless and only to the extent that the
Company has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply, and except as
could not reasonably be expected to have a Material Adverse Effect.  To the
Company’s knowledge, there are no unpaid taxes in any material amount claimed

-14-

--------------------------------------------------------------------------------

 

to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 

(q)Transactions With Affiliates.   Except as set forth in the SEC Documents,
none of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $120,000
other than for (i) payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii)
other employee benefits, including stock option agreements under any stock
option plan of the Company.

 

(r)Application of Takeover Protections.  The Company and its board of directors
have taken or will take prior to the Commencement Date all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation
or the laws of the state of its incorporation which is or could become
applicable to the Investor as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company's issuance of the
Securities and the Investor's ownership of the Securities.

 

(s) Disclosure.  Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents that will be timely
publicly disclosed by the Company, the Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information which is not otherwise disclosed in the
Registration Statement or the SEC Documents.   The Company understands and
confirms that the Investor will rely on the foregoing representation in
effecting purchases and sales of securities of the Company.  All of the
disclosure furnished by or on behalf of the Company to the Investor regarding
the Company, its business and the transactions contemplated hereby, including
the disclosure schedules to this Agreement, is true and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement taken as a whole did not as of their issue date
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.  The Company acknowledges and agrees that the Investor neither
makes nor has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3 hereof.

 

(t)Foreign Corrupt Practices.   Neither the Company, nor to the knowledge of the
Company, any agent or other Person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 

-15-

--------------------------------------------------------------------------------

 

(u)DTC Eligibility.  The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

 

(v)Sarbanes-Oxley. The Company is in compliance with all provisions of the
Sarbanes-Oxley Act of 2002, as amended, which are applicable to it as of the
date hereof, except where the failure to be in compliance could not reasonably
be expected to have a Material Adverse Effect.

(w)Certain Fees. Except as set forth in Schedule 4(w), no brokerage or finder’s
fees or commissions are or will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the transactions contemplated by the
Transaction Documents. The Investor shall not have any obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section 4(w) that may be due in
connection with the transactions contemplated by the Transaction Documents.

(x)Investment Company. The Company is not required to be registered as, and
immediately after receipt of payment for the Securities will not be required to
be registered as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

(y)Listing and Maintenance Requirements. The Common Stock is registered pursuant
to Section 12(b) of the Exchange Act, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has the Company received any notification that the SEC is currently
contemplating terminating such registration. The Company has not, in the twelve
(12) months preceding the date hereof, received any notice from any Person to
the effect that the Company is not in compliance with the listing or maintenance
requirements of the Principal Market. The Principal Market has not commenced any
delisting proceedings against the Company.

(z)Accountants.  The Company’s accountants are set forth in the SEC Documents
and, to the knowledge of the Company, such accountants are an independent
registered public accounting firm as required by the Securities Act.

(aa)No Market Manipulation. The Company has not, and to its knowledge no Person
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

(bb)Shell Company Status. The Company is not currently, and has never been, an
issuer identified in Rule 144(i)(1) under the Securities Act.

(cc)No Disqualification Events.  None of the Company, any of its predecessors,
any affiliated issuer, any director, executive officer, other officer of the
Company participating in the offering contemplated hereby, any beneficial owner
of 20% or more of the Company's outstanding voting equity securities, calculated
on the basis of voting power, nor any promoter (as that term is defined in Rule
405 under the Securities Act) connected with the Company in any capacity at the
time of sale (each, an “Issuer Covered Person”) is subject to any of the “Bad
Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (a “Disqualification Event”), except for a Disqualification Event
covered by Rule 506(d)(2) or (d)(3) under the Securities Act. The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event.

-16-

--------------------------------------------------------------------------------

 

5.COVENANTS.

 

(a)Filing of Current Report and Registration Statement.  The Company agrees that
it shall, within the time required under the Exchange Act, file with the SEC a
report on Form 8-K relating to the transactions contemplated by, and describing
the material terms and conditions of, the Transaction Documents (the “Current
Report”). The Company shall also file with the SEC, within twenty (20) Business
Days from the date hereof, a new registration statement (the “Registration
Statement”) covering only the resale of the Purchase Shares and all of the
Commitment Shares, in accordance with the terms of the Registration Rights
Agreement between the Company and the Investor, dated as of the date hereof (the
“Registration Rights Agreement”).  The Company shall permit the Investor to
review and comment upon the final pre-filing draft version of the Current Report
at least two (2) Business Days prior to its filing with the SEC, and the Company
shall give reasonable consideration to all such comments. The Investor shall use
its reasonable best efforts to comment upon the final pre-filing draft version
of the Current Report within one (1) Business Day from the date the Investor
receives it from the Company. The Investor shall furnish to the Company such
information regarding itself, the Securities beneficially owned by it and the
intended method of distribution thereof, including any arrangement between the
Investor and any other Person relating to the sale or distribution of the
Securities, as shall be reasonably requested by the Company in connection with
the preparation and filing of the Current Report and the Registration Statement,
and shall otherwise cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the Current Report and
the Registration Statement with the SEC.

 

(b)Blue Sky. The Company shall take all such action, if any, as is reasonably
necessary in order to obtain an exemption for or to register or qualify (i) the
issuance of the Commitment Shares and the sale of the Purchase Shares to the
Investor under this Agreement and (ii) any subsequent resale of all Commitment
Shares and all Purchase Shares by the Investor, in each case, under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as is reasonably requested by the Investor from time to time, and shall provide
evidence of any such action so taken to the Investor.

 

(c)Listing/DTC.  To the extent applicable, the Company shall promptly secure the
listing of all of the Securities to be issued to the Investor under this
Agreement on the Principal Market (subject to official notice of issuance) and
upon each other national securities exchange or automated quotation system, if
any, upon which the Common Stock is then listed, and shall use commercially
reasonable efforts to maintain, so long as any shares of Common Stock shall be
so listed, such listing of all such Securities from time to time issuable
hereunder. The Company shall use commercially reasonable efforts to maintain the
listing of the Common Stock, including the Securities, on the Principal Market
and shall comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules and regulations of the Principal Market.
The Company shall not take any action that would reasonably be expected to
result in the delisting or suspension of the Common Stock, including the
Securities, on the Principal Market.  The Company shall promptly, and in no
event later than the following Business Day, provide to the Investor copies of
any notices it receives from the Principal Market regarding the continued
eligibility of the Common Stock for listing on the Principal Market; provided,
however, that the Company shall not be required to provide the Investor copies
of any such notice that the Company reasonably believes constitutes material
non-public information and the Company would not be required to publicly
disclose such notice in any report or statement filed with the SEC under the
Exchange Act (including on Form 8-K) or the Securities Act. The Company shall
pay all fees and expenses in connection with satisfying its obligations under
this Section 5(c).  The Company shall take all action necessary to ensure that
its Common Stock, including the Securities, can be transferred electronically as
DWAC Shares.

 

-17-

--------------------------------------------------------------------------------

 

(d)Prohibition of Short Sales and Hedging Transactions.  The Investor agrees
that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.  

 

(e)Issuance of Commitment Shares.  In consideration for the Investor’s execution
and delivery of this Agreement, the Company shall cause to be issued to the
Investor a total of 100,000 shares of Common Stock (the “Commitment Shares”)
immediately upon the execution of this Agreement and shall deliver to the
Transfer Agent the Irrevocable Transfer Agent Instructions with respect to the
issuance of such Commitment Shares. For the avoidance of doubt, all of the
Commitment Shares shall be fully earned as of the date of this Agreement,
whether or not the Commencement shall occur or any Purchase Shares are purchased
by the Investor under this Agreement and irrespective of any subsequent
termination of this Agreement.

 

(f)Due Diligence; Non-Public Information.  The Investor shall have the right,
from time to time as the Investor may reasonably deem appropriate and upon
reasonable advance notice to the Company, to perform reasonable due diligence on
the Company during normal business hours.  The Company and its officers and
employees shall provide information and reasonably cooperate with the Investor
in connection with any reasonable request by the Investor related to the
Investor's due diligence of the Company.  Each party hereto agrees not to
disclose any Confidential Information of the other party to any third party and
shall not use the Confidential Information for any purpose other than in
connection with, or in furtherance of, the transactions contemplated
hereby.  Each party hereto acknowledges that the Confidential Information shall
remain the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party. The receiving party may disclose Confidential
Information to the extent such information is required to be disclosed by law,
regulation or order of a court of competent jurisdiction or regulatory
authority, provided that the receiving party shall promptly notify the
disclosing party when such requirement to disclose arises, and shall cooperate
with the disclosing party so as to enable the disclosing party to: (i) seek an
appropriate protective order; and (ii) make any applicable claim of
confidentiality in respect of such Confidential Information; and provided,
further, that the receiving party shall disclose Confidential Information only
to the extent required by the protective order or other similar order, if such
an order is obtained, and, if no such order is obtained, the receiving party
shall disclose only the minimum amount of such Confidential Information required
to be disclosed in order to comply with the applicable law, regulation or order.
In addition, any such Confidential Information disclosed pursuant to this
section shall continue to be deemed Confidential Information. Notwithstanding
anything in this Agreement to the contrary, the Company confirms that neither it
nor any other Person acting on its behalf shall provide the Investor or its
agents or counsel with any information that constitutes or may reasonably be
considered to constitute material, non-public information, unless a simultaneous
public announcement thereof is made by the Company in the manner contemplated by
Regulation FD. In the event of a breach of the foregoing covenant by the Company
or any Person acting on its behalf after the date of this Agreement (as
determined in the reasonable good faith judgment of the Investor), in addition
to any other remedy provided herein or in the other Transaction Documents, if
the Investor is holding any Securities at the time of the disclosure of such
material, non-public information, the Investor shall have the right to make a
public disclosure, in the form of a press release, public advertisement or
otherwise, of such material, non-public information without the prior approval
by the Company; provided the Investor shall have first provided notice to the
Company that it believes it has received information that constitutes material,
non-public information, the Company shall have at least 48 hours to publicly
disclose such material, non-public information prior to any such disclosure by
the Investor or demonstrate to the Investor in writing why such information does
not constitute material, non-public information, and (assuming the Investor

-18-

--------------------------------------------------------------------------------

 

and Investor’s counsel disagree with the Company’s determination) the Company
shall have failed to publicly disclose such material, non-public information
within such time period. The Investor shall not have any liability to the
Company or any of its directors, officers, employees, stockholders or agents,
for any such disclosure. The Company understands and confirms that the Investor
shall be relying on the foregoing covenants in effecting transactions in
securities of the Company.

 

(g) Purchase Records. The Investor and the Company shall each maintain records
showing the remaining Available Amount at any given time and the dates and
Purchase Amounts for each Regular Purchase, Accelerated Purchase and Additional
Purchase or shall use such other method, reasonably satisfactory to the Investor
and the Company.   

 

(h) Taxes.   The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Investor made under this Agreement.  

 

(i)Use of Proceeds. The Company will use the net proceeds from the offering as
described in the Registration Statement or the SEC Documents.

(j)Other Transactions. The Company shall not enter into, announce or recommend
to its stockholders any agreement, plan, arrangement or transaction in or of
which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Purchase Shares and the Commitment Shares to the Investor
in accordance with the terms of the Transaction Documents.

(k)Integration.  From and after the date of this Agreement, neither the Company,
nor any of its affiliates will, and the Company shall use its reasonable best
efforts to ensure that no Person acting on their behalf will, directly or
indirectly, make any offers or sales of any security or solicit any offers to
buy any security, under circumstances that would (i) require registration of the
offer and sale by the Company to the Investor of any of the Securities under the
Securities Act, or (ii) cause this offering of the Securities by the Company to
the Investor to be integrated with other offerings of securities by the Company
in a manner that would require stockholder approval pursuant to the rules and
regulations of the Principal Market on which any of the securities of the
Company are listed or designated, unless in the case of this clause (ii),
stockholder approval is obtained before the closing of such subsequent
transaction in accordance with the rules of such Principal Market.

(l)Limitation on Variable Rate Transactions.  From and after the date of this
Agreement until the earlier of: (i) the later of (A) the 30-month anniversary of
the date of this Agreement or (B) the 30-month anniversary of the Commencement
Date (if the Commencement has occurred), in either case irrespective of any
earlier termination of this Agreement, and (ii) the six (6) month anniversary of
the date on which the Investor shall have purchased the full Available Amount of
Purchase Shares pursuant to this Agreement, irrespective of any earlier
termination of this Agreement, the Company shall be prohibited from effecting or
entering into an agreement to effect any issuance by the Company of Common Stock
or Common Stock Equivalents (or a combination of units thereof) involving a
Variable Rate Transaction, other than in connection with an Exempt Issuance. The
Investor shall be entitled to seek injunctive relief against the Company to
preclude any such issuance, which remedy shall be in addition to any right to
collect damages, without the necessity of showing economic loss and without any
bond or other security being required. “Common Stock Equivalents” means any
securities of the Company which entitle the holder thereof to acquire at any
time Common Stock, including, without limitation, any debt, preferred stock,
rights, options, warrants or other instrument that is at any time convertible
into or exercisable or exchangeable for, or otherwise entitles the holder
thereof to receive, Common Stock. “Variable Rate

-19-

--------------------------------------------------------------------------------

 

Transaction” means a transaction in which the Company (i) issues or sells any
debt or equity securities that are convertible into, exchangeable or exercisable
for, or include the right to receive additional shares of Common Stock or Common
Stock Equivalents either (A) at a conversion price, exercise price, exchange
rate or other price that is based upon and/or varies with the trading prices of
or quotations for the Common Stock at any time after the initial issuance of
such debt or equity securities (including, without limitation, pursuant to any
“cashless exercise” provision), or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such debt or equity security or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock (including, without limitation, any “full
ratchet” or “weighted average” anti-dilution provisions, but not including any
standard anti-dilution protection for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction), (ii) issues or
sells any debt or equity securities, including without limitation, Common Stock
or Common Stock Equivalents, either (A) at a price that is subject to being
reset at some future date after the initial issuance of such debt or equity
security or upon the occurrence of specified or contingent events directly or
indirectly related to the business of the Company or the market for the Common
Stock (other than standard anti-dilution protection for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction),
or (B) that is subject to or contains any put, call, redemption, buy-back,
price-reset or other similar provision or mechanism (including, without
limitation, a “Black-Scholes” put or call right) that provides for the issuance
of additional debt or equity securities of the Company or the payment of cash by
the Company, or (iii) enters into any agreement, including, but not limited to,
an “equity line of credit”, “at-the-market offering” or other continuous
offering or similar offering of Common Stock or Common Stock Equivalents,
whereby the Company may sell Common Stock or Common Stock Equivalents at a
future determined price. “Exempt Issuance” means the issuance of (a) Common
Stock or options to employees, officers, directors or vendors of the Company
pursuant to any stock or option plan duly adopted for such purpose, by the Board
of Directors or a majority of the members of a committee of directors
established for such purpose, (b) (1) any Securities issued to the Investor
pursuant to this Agreement, (2) any securities issued upon the exercise or
exchange of or conversion of any shares of Common Stock or Common Stock
Equivalents held by the Investor at any time, (3) any securities issued upon the
exercise or exchange of or conversion of any Common Stock Equivalents issued and
outstanding on the date of this Agreement, provided that such securities
referred to in this clause (3) have not been amended since the date of this
Agreement to increase the number of such securities or to decrease the exercise
price, exchange price or conversion price of such securities, or (4) any
securities to be issued by the Company to the Investor pursuant to any other
agreement between the Company and the Investor, (c) securities issued pursuant
to acquisitions, divestitures, partnerships, licenses, collaborations or
strategic transactions approved by the Board of Directors or a majority of the
members of a committee of directors established for such purpose, which
acquisitions, divestitures, partnerships, licenses, collaborations or strategic
transactions can have a Variable Rate Transaction component, provided that any
such issuance shall only be to a Person (or to the equity holders of a Person)
which is, itself or through its subsidiaries, an operating company or an asset
in a business synergistic with the business of the Company and shall provide to
the Company additional benefits in addition to the investment of funds, but
shall not include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities, or (d) Common Stock issued pursuant to an
“at-the-market offering” by the Company exclusively through a registered
broker-dealer acting as agent of the Company pursuant to a written agreement
between the Company and such registered broker-dealer.

6.TRANSFER AGENT INSTRUCTIONS.

 

(a)  On the date of this Agreement, the Company shall issue irrevocable
instructions to the Transfer Agent substantially in the form attached hereto as
Exhibit C to issue the Commitment Shares in accordance with the terms of this
Agreement (the “Irrevocable Transfer Agent Instructions”). The

-20-

--------------------------------------------------------------------------------

 

certificate(s) or book-entry statement(s) representing the Commitment Shares,
except as set forth below, shall bear the following restrictive legend (the
“Restrictive Legend”):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

(b)On the earlier of (i) the Commencement Date and (ii) such time that the
Investor shall request, provided all conditions of Rule 144 under the Securities
Act are met, the Company shall, no later than two (2) Business Days following
the delivery by the Investor to the Company or the Transfer Agent of one or more
legended certificates or book-entry statements representing the Commitment
Shares (which certificates or book-entry statements the Investor shall promptly
deliver on or prior to the first to occur of the events described in clauses (i)
and (ii) of this sentence), as directed by the Investor, issue and deliver (or
cause to be issued and delivered) to the Investor, as requested by the Investor,
either: (A) a certificate or book-entry statement representing such Commitment
Shares that is free from all restrictive and other legends or (B) a number of
shares of Common Stock equal to the number of Commitment Shares represented by
the certificate(s) or book-entry statement(s) so delivered by the Investor as
DWAC Shares.  The Company shall take all actions to carry out the intent and
accomplish the purposes of the immediately preceding sentence, including,
without limitation, delivering all such legal opinions, consents, certificates,
resolutions and instructions to the Transfer Agent, and any successor transfer
agent of the Company, as may be requested from time to time by the Investor or
necessary or desirable to carry out the intent and accomplish the purposes of
the immediately preceding sentence. On the Commencement Date, the Company shall
issue to the Transfer Agent, and any subsequent transfer agent, (i) irrevocable
instructions in the form substantially similar to those used by the Investor in
substantially similar transactions (the “Commencement Irrevocable Transfer Agent
Instructions”) and (ii) the notice of effectiveness of the Registration
Statement in the form attached as an exhibit to the Registration Rights
Agreement (the “Notice of Effectiveness of Registration Statement”), in each
case to issue the Purchase Shares in accordance with the terms of this Agreement
and the Registration Rights Agreement. All Purchase Shares to be issued from and
after Commencement to or for the benefit of the Investor pursuant to this
Agreement shall be issued only as DWAC Shares. The Company represents and
warrants to the Investor that, while this Agreement is effective, no instruction
other than the Commencement Irrevocable Transfer Agent Instructions and the
Notice of Effectiveness of Registration Statement referred to in this Section
6(b) will be given by the Company to the Transfer Agent with respect to the
Purchase Shares or the Commitment Shares from and after Commencement, and the
Purchase Shares and the Commitment Shares covered by the Registration Statement
shall otherwise be freely transferable on the books and records of the Company.
The Company agrees that if the Company fails to fully comply with the provisions
of this Section 6(b) within five (5) Business Days of the Investor providing the
deliveries referred to above, the Company shall, at the Investor’s written
instruction, purchase such shares of Common Stock containing the Restrictive
Legend from the Investor at the greater of the (i) purchase price paid for such
shares of Common Stock (as applicable) and (ii) the Closing Sale Price of the
Common Stock on the date of the Investor’s written instruction.

-21-

--------------------------------------------------------------------------------

 

 

7.

CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCE

SALES OF SHARES OF COMMON STOCK.

 

The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction of each of the following
conditions:

 

(a) The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;

 

(b) The Registration Statement covering the resale of the Purchase Shares and
all of the Commitment Shares shall have been declared effective under the
Securities Act by the SEC, and no stop order with respect to the Registration
Statement shall be pending or threatened by the SEC; and 

 

(c) The representations and warranties of the Investor shall be true and correct
in all material respects as of the date hereof and as of the Commencement Date
as though made at that time.

 

 

8.

CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.

 

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction of each of the following conditions on or prior to
the Commencement Date and, once such conditions have been initially satisfied,
there shall not be any ongoing obligation to satisfy such conditions after the
Commencement has occurred:

 

(a)The Company shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Investor;

 

(b)The Company shall have issued or caused to be issued to the Investor (i) one
or more certificates or book-entry statements representing the Commitment Shares
free from all restrictive and other legends or (ii) a number of shares of Common
Stock equal to the number of Commitment Shares as DWAC Shares, in each case in
accordance with Section 6(b);

 

(c)The Common Stock shall be listed or quoted on the Principal Market, trading
in the Common Stock shall not have been within the last 365 days suspended by
the SEC or the Principal Market, and all Securities to be issued by the Company
to the Investor pursuant to this Agreement shall have been, if applicable,
approved for listing or quotation on the Principal Market in accordance with the
applicable rules and regulations of the Principal Market, subject only to
official notice of issuance;

(d)The Investor shall have received the opinions of the Company's legal counsel
dated as of the Commencement Date substantially in the form heretofore agreed by
the parties hereto;

 

(e)The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 4 above, in
which case, the portion of such representations and warranties so qualified
shall be true and correct without further qualification) as of the date hereof
and as of the Commencement Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such date) and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by the Company at or prior to the Commencement Date.  The
Investor shall have received a certificate, executed by the CEO, President or

-22-

--------------------------------------------------------------------------------

 

CFO of the Company, dated as of the Commencement Date, to the foregoing effect
in the form attached hereto as Exhibit A;

 

(f)The Board of Directors of the Company shall have adopted resolutions in
substantially the form previously provided to the Investor, which shall be in
full force and effect without any amendment or supplement thereto as of the
Commencement Date;  

 

(g)As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, solely for the purpose of effecting
purchases of Purchase Shares hereunder, 12,000,000 shares of Common Stock;

 

(h)The Commencement Irrevocable Transfer Agent Instructions and the Notice of
Effectiveness of Registration Statement each shall have been delivered to and
acknowledged in writing by the Company and the Company's Transfer Agent (or any
successor transfer agent);

 

(i)The Company shall have delivered to the Investor a certificate evidencing the
incorporation and good standing of the Company in the State of Delaware issued
by the Secretary of State of the State of Delaware as of a date within ten (10)
Business Days of the Commencement Date;

 

(j)The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) Business Days of the Commencement Date;

 

(k)The Company shall have delivered to the Investor a secretary's certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit B;

 

(l)The Registration Statement covering the resale of the Purchase Shares and all
of the Commitment Shares shall have been declared effective under the Securities
Act by the SEC, and no stop order with respect to the Registration Statement
shall be pending or threatened by the SEC. The Company shall have prepared and
filed with the SEC, not later than one (1) Business Day after the effective date
of the Registration Statement, a final and complete prospectus (the preliminary
form of which shall be included in the Registration Statement) and shall have
delivered to the Investor a true and complete copy thereof. Such prospectus
shall be current and available for the resale by the Investor of all of the
Securities covered thereby. The Current Report shall have been filed with the
SEC, as required pursuant to Section 5(a). All reports, schedules,
registrations, forms, statements, information and other documents required to
have been filed by the Company with the SEC at or during the 12-month period
immediately preceding the Commencement Date pursuant to the reporting
requirements of the Exchange Act shall have been filed with the SEC within the
applicable time periods prescribed for such filings under the Exchange Act,
including any applicable extension periods contemplated by the Exchange Act;

 

(m)No Event of Default (as defined below) has occurred, and no event which,
after notice and/or lapse of time, would reasonably be expected to become an
Event of Default has occurred;

 

(n)All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the

-23-

--------------------------------------------------------------------------------

 

transactions contemplated thereby in accordance with the terms thereof shall
have been obtained or made, including, without limitation, in each case those
required under the Securities Act, the Exchange Act, applicable state securities
or “Blue Sky” laws or applicable rules and regulations of the Principal Market,
or otherwise required by the SEC, the Principal Market or any state securities
regulators;

(o)No statute, regulation, order, decree, writ, ruling or injunction shall have
been enacted, entered, promulgated, threatened or endorsed by any federal,
state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents; and

(p)No action, suit or proceeding before any federal, state, local or foreign
arbitrator or any court or governmental authority of competent jurisdiction
shall have been commenced or threatened, and no inquiry or investigation by any
federal, state, local or foreign governmental authority of competent
jurisdiction shall have been commenced or threatened, against the Company, or
any of the officers, directors or affiliates of the Company, seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.

 

9.

INDEMNIFICATION.  

 

In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company's other obligations under the Transaction Documents to which it is a
party, the Company shall defend, protect, indemnify and hold harmless the
Investor and all of its affiliates, stockholders, officers, directors and
employees and any of the foregoing Person's agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees")
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys' fees and disbursements (the "Indemnified Liabilities"), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained any of in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, or (c) any cause of action, suit or claim brought or made against
such Indemnitee and arising out of or resulting from the execution, delivery,
performance or enforcement of any of the Transaction Documents or any other
certificate, instrument or  document contemplated hereby or thereby, other than,
in the case of clause (c), with respect to Indemnified Liabilities which
directly and primarily result from the fraud, gross negligence or willful
misconduct of an Indemnitee. The indemnity in this Section 9 shall not apply to
amounts paid in settlement of any claim if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.  Any
required indemnification payment for any particular claim shall be made within
thirty (30) days from the date the Investor makes a written request for it;
provided, however, that the Indemnitee must undertake to repay any amounts paid
to it hereunder if it is ultimately determined, by a final and non-appealable
order of a court of competent jurisdiction, that the Indemnitee is not entitled
to be indemnified against such Indemnified Liabilities by the Company pursuant
to this Agreement. A certificate containing reasonable detail as to the amount
of such indemnification submitted to the Company by the Investor shall be
conclusive evidence, absent manifest error, of the amount due from the Company
to the Investor. If any action shall be brought against any

-24-

--------------------------------------------------------------------------------

 

Indemnitee in respect of which indemnity may be sought pursuant to this
Agreement, such Indemnitee shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Indemnitee. Any Indemnitee shall have
the right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnitee, except to the extent that (i) the employment thereof
has been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Indemnitee, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel.

 

10.EVENTS OF DEFAULT.  

 

An "Event of Default" shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a)the effectiveness of a registration statement registering the resale of the
Securities lapses for any reason (including, without limitation, the issuance of
a stop order or similar order) or such registration statement (or the prospectus
forming a part thereof) is unavailable to the Investor for resale of any or all
of the Securities to be issued to the Investor under the Transaction Documents
that are required to be included therein, and such lapse or unavailability
continues for a period of ten (10) consecutive Business Days or for more than an
aggregate of thirty (30) Business Days in any 365-day period, but excluding a
lapse or unavailability where (i) the Company terminates a registration
statement after the Investor has confirmed in writing that all of the Securities
covered thereby have been resold or (ii) the Company supersedes one registration
statement with another registration statement, including (without limitation) by
terminating a prior registration statement when it is effectively replaced with
a new registration statement covering the Securities (provided in the case of
this clause (ii) that all of the Securities covered by the superseded (or
terminated) registration statement that have not theretofore been resold are
included in the superseding (or new) registration statement);

 

(b)the suspension of the Common Stock from trading on the Principal Market for a
period of one (1) full Business Day, provided that the Company may not direct
the Investor to purchase any shares of Common Stock during any such suspension;

 

(c)the delisting of the Common Stock from The NASDAQ Capital Market, provided,
however, that the Common Stock is not immediately thereafter trading on the New
York Stock Exchange, The NASDAQ Global Market, The NASDAQ Global Select Market,
the NYSE American, the NYSE Arca, the OTC Bulletin Board or OTC Markets (or
nationally recognized successor to any of the foregoing);

(d)the failure for any reason by the Transfer Agent to issue Purchase Shares to
the Investor within three (3) Business Days after the applicable Purchase Date
or Accelerated Purchase Date (as applicable) on which the Investor is entitled
to receive such Purchase Shares;

 

(e)the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document if such breach would reasonably be
expected to have a Material Adverse Effect and except, in the case of a breach
of a covenant which is reasonably curable, only if such breach continues for a
period of at least five (5) consecutive Business Days;

 

-25-

--------------------------------------------------------------------------------

 

(f)if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

 

(g)if the Company, pursuant to or within the meaning of any Bankruptcy Law, (i)
commences a voluntary case, (ii) consents to the entry of an order for relief
against it in an involuntary case, (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property, or (iv) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;

 

(h)a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company;

 

(i)if at any time the Company is not eligible to transfer its Common Stock
electronically as DWAC Shares; or

 

(j)if at any time after the Commencement Date, the Exchange Cap is reached (to
the extent such Exchange Cap is applicable pursuant to Section 2(e) hereof).

 

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event which, after notice and/or lapse of time, would reasonably be expected
to become an Event of Default, has occurred and is continuing, the Company shall
not deliver to the Investor any Regular Purchase Notice, Accelerated Purchase
Notice or Additional Purchase Notice.

 

11.TERMINATION

 

This Agreement may be terminated only as follows:

 

(a)If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall automatically
terminate without any liability or payment to the Company (except as set forth
below) without further action or notice by any Person.  

 

(b)In the event that (i) the Company fails to file the Registration Statement
with the SEC within the period specified in Section 5(a) hereof in accordance
with the terms of the Registration Rights Agreement or (ii) the Commencement
shall not have occurred on or before December 31, 2017, due to the failure to
satisfy the conditions set forth in Sections 7 and 8 above with respect to the
Commencement, then, in the case of clause (i) above, this Agreement may be
terminated by the Investor at any time prior to the filing of the Registration
Statement and, in the case of clause (ii) above, this Agreement may be
terminated by either party at the close of business on December 31, 2017 or
thereafter, in each case without liability of such party to the other party
(except as set forth below); provided, however, that the right to terminate this
Agreement under this Section 11(b) shall not be available to any party if such
party is then in breach of any covenant or agreement contained in this Agreement
or any representation or warranty of such party contained in this Agreement
fails to be true and correct such that the conditions set forth in Section 7(c)
or Section 8(e), as applicable, could not then be satisfied.

 

(c) At any time after the Commencement Date, the Company shall have the option
to terminate this Agreement for any reason or for no reason by delivering notice
(a “Company Termination

-26-

--------------------------------------------------------------------------------

 

Notice”) to the Investor electing to terminate this Agreement without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).  The Company Termination Notice shall not be
effective until one (1) Business Day after it has been received by the
Investor.  

 

(d)This Agreement shall automatically terminate on the date that the Company
sells and the Investor purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).

 

(e)If, for any reason or for no reason, the full Available Amount has not been
purchased in accordance with Section 2 of this Agreement by the Maturity Date,
this Agreement shall automatically terminate on the Maturity Date, without any
action or notice on the part of any party and without any liability whatsoever
of any party to any other party under this Agreement (except as set forth
below).

 

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof.  The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12
shall survive the execution and delivery of this Agreement and any termination
of this Agreement. No termination of this Agreement shall (i) affect the
Company’s or the Investor’s rights or obligations under (A) this Agreement with
respect to pending Regular Purchases, Accelerated Purchases or Additional
Purchases and the Company and the Investor shall complete their respective
obligations with respect to any pending Regular Purchases, Accelerated Purchases
and Additional Purchases under this Agreement and (B) the Registration Rights
Agreement, which shall survive any such termination, or (ii) be deemed to
release the Company or the Investor from any liability for intentional
misrepresentation or willful breach of any of the Transaction Documents to which
it is a party.

12.MISCELLANEOUS.

 

(a)Governing Law; Jurisdiction; Jury Trial.  The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York.  Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the State of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or under the other
Transaction Documents or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and the other
Transaction Documents and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF

-27-

--------------------------------------------------------------------------------

 

THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS OR ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY.

 

(b)Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.

 

(c)Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d)Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)Entire Agreement.  This Agreement and the other Transaction Documents
supersede all other prior oral or written agreements among the Investor, the
Company, their respective affiliates and Persons acting on their behalf with
respect to the subject matter thereof, and this Agreement, the other Transaction
Documents and the instruments referenced herein contain the entire understanding
of the parties with respect to the matters covered herein and therein and,
except as specifically set forth herein or therein, neither the Company nor the
Investor makes any representation, warranty, covenant or undertaking with
respect to such matters.  The Company acknowledges and agrees that is has not
relied on, in any manner whatsoever, any representations or statements, written
or oral, other than as expressly set forth in the Transaction Documents.

 

(f)Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:

 

If to the Company:

Viking Therapeutics, Inc.

12340 El Camino Real, Suite 250

San Diego, California 92130

Telephone:(858) 704-4660

E-mail:blian@vikingtherapeutics.com

Attention:  Brian Lian, Ph.D.

 

With a copy to (which shall not constitute notice or service of process):

Paul Hastings LLP

1117 S. California Avenue

Palo Alto, California 94304

Telephone:(650) 320-1800

Facsimile:(650) 320-1904

E-mail:jeffhartlin@paulhastings.com

-28-

--------------------------------------------------------------------------------

 

Attention:Jeffrey T. Hartlin, Esq.

 

If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:312-822-9300

Facsimile:312-822-9301

E-mail:jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention:Josh Scheinfeld/Jonathan Cope

 

With a copy to (which shall not constitute notice or service of process):

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, NY 10017

Telephone:(212) 692-6267

Facsimile: (212) 983-3115

E-mail:ajmarsico@mintz.com

Attention:Anthony J. Marsico, Esq.

 

If to the Transfer Agent:

American Stock Transfer & Trust Company, LLC

16633 N. Dallas Parkway, Suite 600

Dallas, TX 75001

Telephone: (972) 684-5308

Facsimile: (718) 765-8763

Attention:  Bill Torre, Senior Relationship Manager

 

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine or email account
containing the time, date, and recipient facsimile number or email address, as
applicable, and an image of the first page of such transmission or (C) provided
by a nationally recognized overnight delivery service, shall be rebuttable
evidence of personal service, receipt by facsimile or email or receipt from a
nationally recognized overnight delivery service in accordance with clause (i),
(ii) or (iii) above, respectively.

 

(g)Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and any permitted successors and assigns of the
Company.  The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investor,
including by merger or consolidation.  The Investor may not assign its rights or
obligations under this Agreement.

 

(h)No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and any permitted successors and assigns of the Company and,
except as set forth in Section 9, is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

 

(i)Publicity.  The Company shall afford the Investor and its counsel with the
opportunity to review and comment upon the form and substance of, and shall give
reasonable consideration to all such comments from the Investor or its counsel
on, any press release, SEC filing or any other public disclosure

-29-

--------------------------------------------------------------------------------

 

by or on behalf of the Company relating to the Investor, its purchases hereunder
or any aspect of the Securities, any of the Transaction Documents or the
transactions contemplated thereby, not less than 24 hours prior to the issuance,
filing or public disclosure thereof. The Investor must be provided with a final
version of any such press release, SEC filing or other public disclosure at
least six (6) hours prior to any release, filing or use by the Company
thereof.  Notwithstanding anything to the contrary contained herein, the Company
shall not be required to provide the Investor with advance notice of any press
release, SEC filing or any other public disclosure by or on behalf of the
Company relating to the Investor, its purchases hereunder or any aspect of the
Securities, the Transaction Documents or the transactions contemplated thereby
to the extent the disclosure is materially consistent with disclosure previously
reviewed by the Investor or if the only change to such previously reviewed
disclosure is to reflect additional purchases of Securities effected pursuant to
this Agreement. The Company agrees and acknowledges that its failure to fully
comply with this provision constitutes a Material Adverse Effect.  

 

(j)Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to consummate and make effective, as soon
as reasonably possible, the Commencement, and to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)No Financial Advisor, Placement Agent, Broker or Finder.    The Company
represents and warrants to the Investor that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby.  The Investor represents and warrants to the Company that
it has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby.  The Company shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder relating to or arising out of the
transactions contemplated hereby, including, without limitation, as set forth on
Schedule 4(w).  The Company shall pay, and hold the Investor harmless against,
any liability, loss or expense (including, without limitation, reasonable
attorneys' fees and out of pocket expenses) arising in connection with any such
claim.

 

(l)No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(m)Remedies, Other Obligations, Breaches and Injunctive Relief.  The Investor’s
remedies provided in this Agreement, including, without limitation, the
Investor’s remedies provided in Section 9, shall be cumulative and in addition
to all other remedies available to the Investor under this Agreement, at law or
in equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the Investor contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Investor's right to pursue actual damages for any failure by the
Company to comply with the terms of this Agreement.  The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Investor and that the remedy at law for any such breach may be
inadequate.  The Company therefore agrees that, in the event of any such breach
or threatened breach, the Investor shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

 

(n)Enforcement Costs.  If: (i) this Agreement or any other Transaction Document
is placed by the Investor in the hands of an attorney for enforcement or is
enforced by the Investor through any legal proceeding; (ii) an attorney is
retained to represent the Investor in any bankruptcy, reorganization,
receivership or other proceedings affecting creditors' rights and involving a
claim under this Agreement

-30-

--------------------------------------------------------------------------------

 

or any other Transaction Document; or (iii) an attorney is retained to represent
the Investor in any other proceedings whatsoever in connection with this
Agreement or any other Transaction Document, then the Company shall pay to the
Investor, as incurred by the Investor, all reasonable, actual and documented
costs and expenses including reasonable attorneys' fees incurred in connection
therewith, in addition to all other amounts due hereunder. If this Agreement is
placed by the Company in the hands of an attorney for enforcement or is enforced
by the Company through any legal proceeding, then the Investor shall pay to the
Company, as incurred by the Company, all reasonable, actual and documented costs
and expenses including reasonable attorneys’ fees incurred in connection
therewith, in addition to all other amounts due hereunder. It is understood and
agreed that any and all enforcement costs paid by a party to the other party
pursuant to this section shall be promptly reimbursed by the receiving party if
a court of competent jurisdiction determines in a final, non-appealable order
that the paying party is not in breach of this Agreement.

 

(o)Amendment and Waiver; Failure or Indulgence Not Waiver.  No provision of this
Agreement or the other Transaction Documents may be amended or waived by the
parties from and after the date that is one (1) Business Day immediately
preceding the initial filing of the Registration Statement with the SEC. Subject
to the immediately preceding sentence, (i) no provision of this Agreement may be
amended other than by a written instrument signed by both parties hereto and
(ii) no provision of this Agreement may be waived other than in a written
instrument signed by the party against whom enforcement of such waiver is
sought. No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

 

 

*     *     *     *     *




-31-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the date first written above.

 

 

THE COMPANY:

 

 

 

VIKING THERAPEUTICS, INC.

 

 

 

By: /s/ Brian Lian, Ph.D.

 

Name: Brian Lian, Ph.D.

 

Title: President & Chief Executive Officer

 

 

 

 

 

BUYER:

 

 

 

LINCOLN PARK CAPITAL FUND, LLC

 

BY: LINCOLN PARK CAPITAL, LLC

 

BY: ROCKLEDGE CAPITAL CORPORATION

 

 

 

By: /s/ Josh Scheinfeld

 

Name: Josh Scheinfeld

 

Title: President

 

 

 

 

 

 

 

 

-32-

--------------------------------------------------------------------------------

 

SCHEDULES

 

Schedule 4(w)

 

 

The Company will pay a fee of $20,000 to Maxim Group, LLC in connection with the
transactions contemplated by the Purchase Agreement.

 

 

 

EXHIBITS

 

Exhibit A

Form of Officer’s Certificate

Exhibit B

Form of Secretary’s Certificate

Exhibit C

Form of Letter to Transfer Agent

 

 

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(e) of that certain Purchase Agreement dated as of September 28, 2017,
(“Purchase Agreement”), by and between VIKING THERAPEUTICS, INC., a Delaware
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”).  Terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.

 

The undersigned, Brian Lian, Ph.D., President, Chief Executive Officer and
Secretary of the Company, hereby certifies, on behalf of the Company and not in
his individual capacity, as follows:

 

1.I am the President, Chief Executive Officer and Secretary of the Company and
make the statements contained in this Certificate;

 

2.The representations and warranties of the Company in the Purchase Agreement
are true and correct in all material respects (except to the extent that any of
such representations and warranties is already qualified as to materiality in
Section 4 of the Purchase Agreement, in which case, such representations and
warranties are true and correct without further qualification) as of the date
when made and as of the Commencement Date as though made at that time (except
for representations and warranties that speak as of a specific date, in which
case such representations and warranties are true and correct as of such date);

 

3.The Company has performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date.

 

4. The Company has not taken any steps, and does not currently expect to take
any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________.

 

 

 

 

Name: Brian Lian, Ph.D.

 

Title: President, Chief Executive Officer and Secretary

 

The undersigned as Chief Financial Officer of the Company hereby certifies,
solely on behalf of the Company and not in his individual capacity that Brian
Lian, Ph.D. is the duly elected, appointed, qualified and acting President,
Chief Executive Officer and Secretary of the Company and that the signature
appearing above is his genuine signature.

 

 

 

 

Michael Morneau

 

Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF SECRETARY’S CERTIFICATE

 

This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(k) of that certain Purchase Agreement dated as of September 28, 2017
(“Purchase Agreement”), by and between VIKING THERAPEUTICS, INC., a Delaware
corporation (the “Company”) and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”),
pursuant to which the Company may sell to the Investor up to Fifteen Million
Dollars ($15,000,000) of the Company's Common Stock, $0.00001  par value per
share (the "Common Stock").  Terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Purchase Agreement.

 

The undersigned, Brian Lian, Ph.D., Secretary of the Company, hereby certifies,
on behalf of the Company and not in his individual capacity, as follows:

 

1.I am the Secretary of the Company and make the statements contained in this
Secretary’s Certificate.

 

2.Attached hereto as Exhibit A and Exhibit B are true, correct and complete
copies of the Company’s bylaws (“Bylaws”) and Certificate of Incorporation
(“Charter”), in each case, as amended or restated through the date hereof, and
no action has been taken by the Company, its directors, officers or
stockholders, in contemplation of the filing of any further amendment relating
to or affecting the Bylaws or Charter.

 

3.Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company (or a duly
authorized committee thereof) on September 28, 2017, at which a quorum was
present and acting throughout.  Such resolutions have not been materially
amended, modified or rescinded and remain in full force and effect and such
resolutions are the only resolutions adopted by the Company’s Board of Directors
(or a duly authorized committee thereof) or the stockholders of the Company
relating to or affecting (i) the entering into and performance of the Purchase
Agreement, or the issuance, offering and sale of the Purchase Shares and the
Commitment Shares and (ii) and the performance of the Company of its obligation
under the Transaction Documents as contemplated therein.

 

4.As of the date hereof, the authorized, issued and reserved capital stock of
the Company is as set forth on Exhibit D hereto.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
____________.

 

 

 

 

Brian Lian, Ph.D.

 

Secretary

 

The undersigned as Chief Financial Officer of the Company hereby certifies,
solely on behalf of the Company and not in his individual capacity that Brian
Lian, Ph.D. is the duly elected, appointed and qualified Secretary of the
Company and that the signature appearing above is his genuine signature.

 

 

 

 

Michael Morneau

 

--------------------------------------------------------------------------------

 

 

Chief Financial Officer

 




 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE COMMITMENT SHARES
AT SIGNING OF THE PURCHASE AGREEMENT

 

 



Viking Therapeutics, Inc.

1240 El Camino Real, Suite 250

San Diego, CA 92130

 

[●], 2017

 

American Stock Transfer & Trust Company, LLC

16633 N. Dallas Parkway, Suite 600

Dallas, TX 75001

Attention:  Bill Torre, Senior Relationship Manager

 

Re: Issuance of Common Stock to Lincoln Park Capital Fund, LLC

 

Ladies and Gentlemen:

 

On behalf of Viking Therapeutics, Inc. (the “Company”), you are hereby
instructed to issue as soon as possible a book-entry statement representing an
aggregate of 100,000 shares of our common stock in the name of Lincoln Park
Capital Fund, LLC. I have included a true and correct copy of resolutions
adopted by the Board of Directors of the Company approving the issuance of these
shares.  The book-entry statement should be dated September 28, 2017.  The
book-entry statement should bear the following restrictive legend:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL, IN A
CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE
STATE SECURITIES LAWS.

 

 

--------------------------------------------------------------------------------

 

The book-entry statement should be sent as soon as possible via overnight mail
to the following address:

 

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Attention: Josh Scheinfeld/Jonathan Cope

 

Thank you very much for your help.  Please call Michael Morneau at 858-704-4676
if you have any questions or need anything further.

 

VIKING THERAPEUTICS, INC.

 

 

BY:_____________________________

Name: Brian Lian, Ph.D.

Title: President & Chief Executive Officer

 

 

 

 

 

 

 